947 F.2d 941
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.OGDEN ALLIED SERVICES CORPORATION, Plaintiff-Appellee,v.TOWN OF NORTH EAST, MARYLAND, Defendant-Appellant.
No. 90-2214.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 1, 1991.Decided Nov. 5, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Herbert F. Murray, Senior District Judge.  (CA-86-3402-HM)
Argued:  James Allan Rothschild, Anderson, Coe & King, Baltimore, Md., for appellant;  Thomas J.S. Waxter, Jr., Semmes, Bowen & Semmes, Baltimore, Md., for appellee.
On Brief:  Deborah J. Clarke, Anderson, Coe & King, Baltimore, Md., for appellant;  Janet M. Truhe, Semmes, Bowen & Semmes, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before K.K. HALL and MURNAGHAN, Circuit Judges, and RICHARD L. WILLIAMS, United States District Judge for the Eastern District of Virginia, sitting by designation.
OPINION
PER CURIAM:


1
The Town of North East, Maryland, appeals a judgment entered against it after a bench trial in this breach of contract action brought by appellee Ogden Allied Services Corp.   After review of the record and consideration of the briefs and arguments of the parties, we affirm the judgment for the reasons stated in the opinion of the district court.   Ogden Allied Services Corp. v. Town of North East, CA-86-3402-HM (D.Md. Sept. 17, 1990).


2
AFFIRMED.